DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPAT 11102340B2.. 
Although the claims at issue are not identical, they are not patentably distinct from each other because USPAT 11102340B2 claims include all of the limitations of the instant application claims. USPAT 11102340B2 claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims of USPAT 11102340B2and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170272561 A1 (Hereinafter Kim), in view of US 20150241922 A1 (Hereinafter Farjami) and in further view of US 20140116085 A1 (Lam), US 20140279122 A1 (Luna) and US 20170214780 A1 (Gofman).
Regarding Claims 1, 6 and 15:
A mobile system comprising: a mobile base station comprising a connection hole, a user input button, at least one processor, at least one memory, and circuitry; and a wireless earbud configured for plugging into the connection hole of the mobile base station to form an integrated body with the mobile base station, wherein the system establishes a wireless pairing between a smartphone and the wireless earbud using two-way wireless communication, wherein the wireless earbud is configured to receive audio data originated from the smartphone, wherein, in response to pressing of the user input button, the at least one processor is configured to execute computer program instructions stored in the at least one memory to initiate processing for the wireless pairing with the smartphone such that the wireless earbud receives audio data originated from the smartphone and plays audio using the audio data from the smartphone, wherein, in response to plugging the wireless earbud into the connection hole of the mobile base station, the at least one processor is configured to execute computer program instructions stored in the at least one memory to initiate charging of a battery of the wireless earbud only if one or more charging conditions are satisfied, wherein the one or more charging conditions include the battery of the wireless earbud being below a first threshold level, and wherein, while the wireless earbud is plugged into the connection hole of the mobile base station, the wireless earbud is configured to electrically connect with the circuitry of the mobile base station and further configured to perform wired data communication with the mobile base station (Kim: Figs. 2-3 and [0063]-[0092]; a main body 10 with user input unit 123, a 1st interface unit 161 to connect to sub-body 20 that hosted an earpiece, a controller 180, and a memory 170 that holds data, instructions and apps; Figs. 2-8, a wireless earpiece 30 that can plug into the sub-body and form an integrated body with the main body 10; Fig. 9 and [0115]-[0127], in the case that the earpiece 30 is in the sub-body 20, the main body and earpiece form a wired connection to communicate; the wireless headset 100 is wirelessly communicating with audio source 200, which implies that the wireless headset is capable of paring with the audio device, and play audio from received audio data from the audio resource device (e.g. smartphone), where the wireless communication can be WLAN, Bluetooth, among others [0054] and a paring can be initiated through the headset 100 or audio device 200; Figs. 6-8, control sound output mode depending on whether earpiece is separated from sub-body, i.e. detecting plug and unplug and acting accordingly, and in plug-mode the sound is communicated with the sub-module instead of wirelessly with the earpiece (turning off wireless communication of the earpiece), 
Kim does not teach explicitly on obtaining characteristics of wireless earpiece and charging the earpiece when is plugged. However, Farjami teaches (Farjami: Figs. 1-2 and [0033]-[0036], the wristband may have dedicated charge connector 139 for the earpiece or a combined charging/communication port 137 to charge earpiece, similar to the combined charging/communication port with computer device 110, the battery level (i.e. characteristics) may communicate among wireless interface 137 and be indicated through the light of the wristband, which applicable for computer device to wristband and the earpiece to the wristband; light indicator 140 for status indication; charging light 271 may indicate both charging levels of wristband and computer device).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with obtaining characteristics of wireless earpiece and charging the earpiece when is plugged as taught by Farjami. The advantage of doing so is to provide a mechanism to enable a multiple subscriber device system to allow user flexibility to mix and share various device resources among subscribed devices with different capabilities and usage preference (Farjami: [0001]-[0002]).
Kim as modified by Farjami does not teach explicitly on using batter levels to determine charging actions. However, Lam teaches (Lam: Figs. 4D and [0127], Fig. 19C and [0207]-[0208], battery status of digital accessories is analyzed to determine which device to charge or not charge (i.e. first threshold level), where a power connection of a battery device may be viewed as fully charged (i.e. above the 2nd threshold)).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with using batter levels to determine charging actions as taught by Lam. The advantage of doing so is to provide ways to hide the earbud or listening device so a wireless headset can seamlessly integrate with fashion accessories and jewelry (Lam: Background).
Kim does not teach explicitly on in response to pressing of the user input button to initial a wireless pairing. However Luna teaches (Luna: Figs. 1-3 and [0024]-[0035], [0051]-[0052], when a button (i.e. a sensor) is pushed, it places the media device in BT paring mode with a user device).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with on in response to pressing of the user input button to initial a wireless pairing as taught by Luna. The advantage of doing so is to provide a mechanism to pair and provision user device without interrupt existing communication (Lune: Abstract and [0002]-[0004]).
Kim does not teach explicitly on generate sound when wireless devices are paired. However, Gofman teaches (Gofman: Figs. 4-8 and [0049]-[0051], indication of pairing in display or sound).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with generate sound when wireless devices are paired as taught by Gofman. The advantage of doing so is to provide a mechanism for paring between wireless EDs and more specifically, to efficiently and securely establishing communication via paring between such devices (Gofman: [0002]-[0003]).
Regarding Claims 2, 7 and 16, Kim as modified teaches all elements of Claims 1, 6 and 15 respectively. Kim as modified further teaches:
The system of claim 1, wherein the one or more charging conditions include one or more of the mobile base station being connected to a power supply, and a battery of the mobile base station being above a second threshold level (Lam: Figs. 4D and [0127], Fig. 19C and [0207]-[0208], battery status of digital accessories is analyzed to determine which device to charge or not charge (i.e. first threshold level), where a power connection of a battery device may be viewed as fully charged (i.e. above the 2nd threshold)).
Regarding Claims 3 and 8, Kim as modified teaches all elements of Claims 1 and 6 respectively. Kim as modified further teaches:
The system of claim 1, wherein, while the wireless earbud is plugged into the connection hole of the mobile base station, the system is configured such that the smartphone wirelessly communicates with at least one of the mobile base station and the wireless earbud (Kim: Figs. 6-8).
Regarding Claim 4, Kim as modified teaches all elements of Claim 1. Kim as modified further teaches:
The system of claim 41, wherein the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station, and wherein the system is configured such that there is no data transmission wirelessly between the wireless earbud and the mobile base station (Kim: Figs. 6-9; in plug-in state, earbud does not communicate with the base station wirelessly).
Regarding Claim 5, Kim as modified teaches all elements of Claim 1. Kim as modified further teaches:
The system of claim 1, wherein, while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor (Farjami: Figs. 1-2 and [0034]-[0036], the wristband may have dedicated charge connector 139 for the earpiece or a combined charging/communication port 137 to charge earpiece, similar to the combined charging/communication port with computer device 110, the battery level (i.e. characteristics) may communicate among wireless interface 137 and be indicated through the light of the wristband, which applicable for computer device to wristband and the earpiece to the wristband; light indicator 140 for status indication), and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone (Gofman: Figs. 4-8 and [0049]-0051], indication of paring in display or sound).
Regarding Claim 9, Kim as modified teaches all elements of Claim 6. Kim as modified further teaches:
The system of claim 6, wherein the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station (Kim: Figs. 6-9), and wherein the mobile base station is configured such that battery charging of the wireless earbud is performed while the wireless earbud is plugged in the connection hole of the mobile base station (Farjami: Figs. 1-2 and [0034]-[0036]).
Regarding Claim 10, Kim as modified teaches all elements of Claim 6. Kim as modified further teaches:
The system of claim 6, wherein the system is configured to turn off wireless Bluetooth communication of the wireless earbud while the wireless earbud is being charged (Farjami: Figs. 1-2 and [0034]-[0036], where continuing data transmission or turning off data communication during battery charging depends on application requirements and design choices) .
Regarding Claim 11, Kim as modified teaches all elements of Claim 6. Kim as modified further teaches:
The system of claim 6, wherein the system is configured such that while a connector of the wireless earbud is connected to a connector of the mobile base station and the wireless earbud is detected, at least one wireless Bluetooth communication of the wireless earbud is operable to turn off (Kim: Figs. 6-9, and connection goes through interfaces 161/162 of Fig. 4).
Regarding Claim 12, Kim as modified teaches all elements of Claims 6/11. Kim as modified further teaches:
The system of claim 11, wherein the wireless earbud is detected using a switch (Kim: Fig. 4, interface may serve as switch unit to detect external attachment).
Regarding Claim 13, Kim as modified teaches all elements of Claims 6/11. Kim as modified further teaches:
The system of claim 11, wherein a connection between the mobile base station and wireless earbud is made to charge the wireless earbud (Farjami: Figs. 1-2 and [0034]-[0036]).
Regarding Claim 14, Kim as modified teaches all elements of Claim 6. Kim as modified further teaches:
The system of claim 6, wherein the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station, and wherein, while the wireless earbud is plugged into the connection hole of the mobile base station, the system is configured such that at least one of the mobile base station and the wireless earbud wirelessly communicates with the smartphone (Kim: Figs. 6-9).
Regarding Claim 17, Kim as modified teaches all elements of Claim 15. Kim as modified further teaches:
The system of claim 15, wherein the main body is not configured to form a wired connection with the smartphone (Kim: Figs. 6-9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649